DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-21 have been examined and rejected.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 11 and 21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Hamlin et al. (U.S. PGPub 2012/0124147).
As per claims 1, 11 and 21,
Bern teaches a computer-implemented method for creating a global conversation thread in a data processing system (Bern see para 0074, in Phase II, the UEP links the same email exchange or corresponding local virtual conversation, identified in Phase I, across multiple mailboxes and mail servers to create a global virtual single conversation) comprising a processing device and a memory comprising instructions which are executed by the processor, the method comprising: 

extracting features from the modeled conversation threads; and linking the conversations based on the extracted features to create a global conversation thread, wherein the individual conversations occur on different platforms and the global conversation thread includes content from the different platforms (Bern see para 0078, UEP groups the extracted emails and formats the virtual conversations to make a conversation thread look to the user like a forum-style conversation when a second user, such as user21 signs in to a UEP-based service provider for the first time, UEP does the same thing, creating virtual conversations out of the various messages in user21's inbox, Phase II of building a virtual single conversation starts, next step that UEP takes is to search its database for information related to other user's inboxes to ascertain whether emails pertaining to the same conversation exist in someone else's inbox, UEP may use the IMIs to find a least one matching email message in the database, hash codes from the Quotations may be used to find and link conversations, once UEP links conversations from multiple users into a virtual single conversation, 
Bern fails to exclusively teach 
the individual conversations occur on different platforms and the global conversation thread includes content from the different platforms.
In a similar field of endeavor Hamlin teaches the individual conversations occur on different platforms and the global conversation thread includes content from the different platforms (Hamlin see para 0046, 0047, as shown in fig. 14 is a method for organizing messages into conversation threads, according to an embodiment of the mailbox module 170, in step 1405, the mailbox module 170 receives a message, the message is received via any of a number of electronic message channels, such as email, web-chat, mobile-chat, or SMS text, in step 1415 and 1420 FIG. 14 is a method for organizing messages into conversation threads, according to an embodiment of the mailbox module 170. In step 1405, the mailbox module 170 receives a message, the message may be received via any of a number of electronic message channels, such as email, web-chat, mobile-chat, or SMS text).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern with the teaching of Hamlin as doing so would provide an efficient way for organizing and presenting messages by aggregating messages from different messaging channels between a set of users into continuous conversation threads (Hamlin see para 0004 and 0005).

As per claims 2 and 12,
Bern in view of Hamlin teaches the method of claim 1, yet fails to exclusively teach wherein the modeling the individual conversation threads includes representing an entity as a node and connecting the entities that have a conversation.  
In a similar field of endeavor LeVasseur teaches 
wherein the modeling the individual conversation threads includes representing an entity as a node and connecting the entities that have a conversation (LeVasseur , fig. 35, 36 para 447, 463, as shown in fig. 35 and 36 conversational structure,  messages and participants named in the figure the threading methods Person X as a node originates a message to recipients Person Y and Person Z, sub-conversations are identified programmatically by effectively traversing the tree structure shown in fig. 35, a separate sub-conversation may be generated for each reply to the original e-mail message, or for each branch emanating from the original (parent) e-mail message, branches that include less than some threshold number of e-mail messages or transactions may be excluded, or may be grouped with other branches to form sub-conversations).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Hamlin with the teaching of LeVasseur as doing so would provide an efficient method for automatically aggregate electronic communication message into a threaded 

As per claims 6 and 16,
Bern in view of Hamlin in view of LeVasseur teaches the method of claim 2, wherein the entity is an individual (LeVasseur, fig. 35, 36 para 447, 463, as shown in fig. 35 and 36 conversational structure, messages and participants named in the figure the threading methods Person X as a node originates a message to recipients Person Y and Person Z).

6.	Claims 3-5 and 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Hamlin et al. (U.S. PGPub 2012/0124147) in view of LeVasseur et al. (U.S. PGPub 2007/0005715) in view of Palay (U.S. PGPub 2013/0218896).
As per claims 3 and 13,
Bern in view of Hamlin in view of LeVasseur teaches the method of claim 2, yet fails to exclusively teach wherein the extracted features comprise basic features and specific features.  
In a similar field of endeavor Palay teaches wherein the extracted features comprise basic features and specific features (Palay see para 0068-0071, as shown in fig. 4B illustrates a schematic illustration of an exemplary conversation 420 including four messages and an exemplary Simulated Data Structure 422 (basic and specific features) for the fourth message which indicates "mapped" locations of terms in the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Hamlin in view of LeVasseur with the teaching of Palay as doing so would provide an efficient way for organizing, storing and indexing messages of electronic communications as conversations (Palay see para 0029).

As per claims 4 and 14,
 	Bern in view of Hamlin in view of LeVasseur in view of Palay teaches the method of claim 3, wherein the basic features comprise classifications of the entities or topic of conversation (Palay see 0197 11B. But the list of conversations 1120 has been replaced by a conversation view 1130 that includes a plurality of representations of messages associated with a selected conversation from the list of conversations 1120 in fig 11B, on top of the list of messages are the conversation's topic "Topic 2" 1132, all the user-defined labels 1134 associated with the conversation and a "Compact All Messages" button 1136 for compacting).

As per claims 5 and 15,
Bern in view of Hamlin in view of LeVasseur in view of Palay teaches the method of claim 3, wherein the specific features comprise transaction details (Palay see para 

7.	Claims 7 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bern et al. (U.S. PGPub 2017/0272388) in view of Hamlin et al. (U.S. PGPub 2012/0124147) in view of LeVasseur et al. (U.S. PGPub 2007/0005715) in view of Hare et al. (U.S. PGPub 2010/0169888).
As per claims 7 and 17,
Bern in view of Hamlin in view of LeVasseur teaches the method of claim 2, yet fails to teach wherein the entity is a role encompassing multiple individuals.  
In a similar field of endeavor Hare teaches wherein the entity is a role encompassing multiple individuals (Hare, see para 0213, Party may represent a person, a computer program, an organization, or any combination of the foregoing, a Party may own or view Content, participate in threads, send and receive mail, addition to the common Entity properties, Party properties include Name, type of Party such as Person, Program, Organization, Role, Group, Team, Position etc.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Hamlin in view of LeVasseur with the teaching of Hare as doing so would provide an efficient way of maintaining a uniform record of process threads representing a collaborative process of interaction between plurality of users interacting with different types of communication programs (Hare see para 0010).

As per claims 8 and 18 
Bern in view of Hamlin teaches the method of claim 1, yet fails to teach wherein the extracted features comprise meta data.
In a similar field of endeavor Hare teaches wherein the extracted features comprise meta data (Hare see para 0045, fig. 4 shows Process Thread 400 is associated with different types of mails, organized under the subtype ThreadMail 402, include a Kickoff Mail that represents the beginning of this particular thread, as well as other ThreadMails that represent other emails connected to this thread, process Thread 400 is also associated with different parties, which may include an Owner Party, any number of Required Parties, and an Optional Party, also be associated with various forms, triggers, and content, organized under the subtypes Form 406, Trigger 408, and ContentWrapper 410, various sub-threads 412).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Bern in view of Hamlin with the teaching of Hare as doing so would provide an efficient way of maintaining a uniform record of process threads representing a collaborative process of interaction between plurality of users interacting with different types of communication programs (Hare see para 0010).


Bern in view of Hamlin in view of Hare teaches the method of claim 8, wherein the meta data comprises identifying information of the users (Hare, see para 0213, Party may represent a person, a computer program, an organization, or any combination of the foregoing, a Party may own or view Content, participate in threads, send and receive mail, addition to the common Entity properties, Party properties include Name, type of Party such as Person, Program, Organization, Role, Group, Team, Position etc).

As per claims 10 and 20,
Bern in view of Hamlin in view of Hare teaches the method of claim 8, wherein the meta data comprises date and duration of the individual conversation (Hare see para 0134, thread may provide a complete record of what happened/is happening in the process, in addition to the common Entity properties and behaviors, thread entities can support properties including, Start date/Time, Due date/Time (end date and time) (duration), Result).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes:
U.S. PGPub 2015/0006510 which teaches a method for conversation history generation from multiple communication channel;

U.S. Patent No. 10623362 which describes method for message grouping techniques where the messages are collected from different platform;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Sanjoy Roy, whose telephone number is 571- 270-0675.   The examiner can normally be reached on Mon-Fri, 8am.-5pm. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457